UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4019



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT GAULDEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CR-
00-008-CCB)


Submitted:   April 15, 2004                 Decided:   April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel J. Randall, IV, Wilmington, North Carolina, for Appellant.
Thomas M. DiBiagio, United States Attorney, Craig M. Wolff,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Franklin Gaulden was convicted of possession with

intent to distribute marijuana, 21 U.S.C. § 841(a) (2000) and

failure to appear, 18 U.S.C. § 3146 (2000).              Gaulden’s counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising one issue on appeal, but stating that, in his view,

there are no meritorious issues for appeal.              Gaulden was informed

of his right to file a pro se supplemental brief but has failed to

do so.

           Gaulden failed to appear for his initial trial date in

2001.     At   trial     after   his    apprehension,         counsel   from   the

proceedings    leading    to   the   2001      trial   date   testified   it   was

inconceivable that he failed to inform Gaulden of the trial date.

Gaulden asserts the district court erred in permitting testimony

that violated the attorney client privilege.              There is no attorney

client privilege applicable to the communication of trial dates.

United States v. Gray, 876 F.2d 1411, 1415-16 (9th Cir. 1989);

United States v. Innella, 821 F.2d 1566, 1567 (11th Cir. 1987);

United States v. Bourassa, 411 F.2d 69 (10th Cir. 1969).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Gaulden’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for


                                       - 2 -
further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -